 

 

Case 2:21-cv-00629-M BLED 2
ase cv TL Document1 Filed 04/12/21 Page RECEIVED Gop? 2
APR 19 2021 [
CL
IN THE UNITED STATES DISTRICT COURT ERK U s pistRicr court
FOR THE DISTRICT OF ARIZONA BY DEPUTY

EMIR DINI
Plaintiff,

vy.

EQUAL EMPLOYMENT
OPPORTUNITY COMMISSION;

CHARLOTTE BURROWS in her official
capacity as Chair of the Equal Employment

Opportunity Commission,

Defendants,

 

 

Case No. CV21-00629-PHX-MTL

COMPLAINT FOR DECLARATORY
AND INJUNCTIVE RELIEF

4C¥f {N PROPER FORM ACCORDING
AL RULES AND PRACTICES

Nb eUpagECT TO REIBCTION pe URT.
REFERENCE — ipe Ww esq mre

Rule Number/Seetion)

 
 

NATURE OF ACTION

1. The Plaintiff files this complaint against the Defendant, the Equal Employment
Opportunity Commission (“EEOC”), and against Ms. Charlotte Burrows, Ms. Amy
Burkholder, Ms. Patricia Miner, and Mr. Glenn Parker in their official capacities and alleges
that agency use of the “Priority Charge Handling Procedures” (or “PCHP”) violates the
Administrative Procedures Act (“APA”) and is unconstitutional as it is an ultra vires action

with no basis in law;

THE PARTIES

2. The Plaintiff is an aggrieved party that filed an EEOC charge on two separate occasion and
on both times, the charges were never investigated under a scheme employed by the EEOC

known as PCHP;

3. The Defendant is the Equal Employment Opportunity Commission (“EEOC”), a federal
agency tasked with enforcing provisions of the Civil Rights Act of 1964 and subsequent

 
Case 2:21-cv-00629-MTL Document1 Filed 04/12/21 Page 2 of 14

amendments to the law. Ms. Amy Burkholder is the Denver-field Office Director for the
Commission, a regional office supervising EEOC enforcement for several states
encompassing the Southwest region. Mr. Glenn Parker is an EEOC investigator out of the
Denver office. Ms. Patricia Miner is an EEOC investigator out of the Phoenix office. Both
Ms. Miner and Mr. Parker are under the supervision of the Denver field office, headed by Ms.
Amy Burkholder;

JURISDICTION & VENUE

4. The jurisdiction of this Court is invoked pursuant to 28 U.S. Code § 1331; 28 U.S. Code
§ 1346; 28 U.S. Code § 1361 and 5 U.S.C § 551 et seq., and § 701 et seq. (Administrative
Procedures Act); and 28 U.S. Code § 2201-2202 among others;

5. The Plaintiff has exhausted all administrative remedies available to them. The Plaintiff has
complained numerous times to Defendant and has written at length about the constitutional
ramifications of the adopted practices of the EEOC, requesting that they be modified
[EXHIBIT 1] [Exhibit 2];

6. Venue in this district is proper pursuant to 28 U.S. Code § 1391 (e) because a substantial
part of the events giving rise to the Plaintiff’s claims against the EEOC occurred in this

District (specifically within the EEOC’s District Office in Phoenix, Arizona);

FACTUAL BACKGROUND

7. In 2019, the Plaintiff submitted a civil rights charge against a respondent in Colorado with
the Denver field office for the EEOC;

8. A few weeks later, the charge was administratively closed. The notice provided informed
the Plaintiff that his charge was closed under the EEOC’s priority charge handling procedures
(“PCHP”);

9. Between the filing of the charge and the issuance of the right-to-sue notice, there was no
agency activity that took place into ascertaining the allegations made by the Plaintiff. The
Plaintiff notified Ms. Amy Burkholder, the director for the Denver field office that his charge,

 
Case 2:21-cv-00629-MTL Document1 Filed 04/12/21 Page 3 of 14

as provided, contained a prima facie case of discrimination that the EEOC was statutorily
obligated to investigate it under Title VII (42 U.S.C 2000e-5. [Section 706] (b)) and under
the agencies own PCHP policy [Exhibit 2];

10. The Respondent was made aware that a charge had been filed against them; However, the
EEOC did not wait to receive a response from the respondent either denying or admitting to
the allegations contained in Plaintiff’s charge. Rather, the agency closed the charge and

issued a notice of right-to-sue letter to the Plaintiff;

11. In 2020, a similar set of recurring events took place, this time with the EEOC’s Phoenix
office. The Plaintiff submitted two charges against respondents in the state of Arizona. The
EEOC closed both charges administratively. As with the Denver respondent, the EEOC did
not wait to receive a response from the respondents either denying or admitting to the
allegations contained within the Plaintiff’s charge as required under 42 U.S.C 2000e-5.
[Section 706] (b) [Exhibit 3];

12. For both incidents, the Plaintiff conducted his own private investigations. The results of
those investigations determined that the respondent in Colorado had indeed discrimination
against the Plaintiff by failing to consider him, whilst others similarily situtated were given
consideration. However, due to the length of time it took to undertake fact-finding to reach
this determination, the Plaintiff had run out the clock on the 90 day window to initiate a
lawsuit. More, the Plaintiff did not have at his disposal, the enumerated powers of discovery
set aside for the EEOC during the course of a Title VII investigation; For the respondents in
Arizona, the Plaintiff determined that the job posting was cancelled as a result of budgetary
concerns for one of the respondents. For the other respondent in Arizona, the hired applicant
was a highly qualified and former employee, who had come out of retirement to accept the

position [Exhibit 4].

13. Further the Plaintiff conducted a years long investigation into the EEOC’s priority charge
handling procedures. The results of that investigation determined that the policy was a
scheme to hide severe budgetary stress on the agency and to serve as a policy crutch after

decades of neglect by Congress to adequately fund the country’s foremost civil rights agency;

 
Case 2:21-cv-00629-MTL Document1 Filed 04/12/21 Page 4 of 14

HISTORICAL BACKGROUND OF THE EEOC’S PCHP POLICY (1995 - 2020)

14. Between 1995-1996, under the leadership of former Commissioner Chair Gilbert
Casselas, the EEOC instituted a set of policies, collectively known as priority charge
handling procedures or PCHP, to organize charges based on merit [Exhibit 5] [Exhibit 5A].
The impetus for introducing these policies was to address a growing backlog of cases and the

agencies decades long stagnant budget;

15. Under the PCHP policy, a civil rights charge would be reviewed by an investigator and
based on the facts, the investigator would determine if the case held merit. If so, the charge

would be categorized into one of two categories, “A” or “B”;

16. If the facts were sufficient enough to establish probable cause and there was belief that
the EEOC could obtain relief for the aggrieved party through mediation or litigation, the case

was designated as an “A” case, at which time, the EEOC would move to secure relief;

17. If the facts were sufficient but required additional fact-finding to establish probable cause,
the case would be designated a “B” case, at which time, the EEOC would conduct an

investigation to establish cause for obtaining relief for the aggrieved party;

18. If the facts were construed to be meritless, self-defeating or plainly distinguishable as a
falsehood by the investigator, the charge would be designated a “C” case, at which time, no
further fact-finding would occur. The aggrieved party would receive a right-to-sue notice and

a letter explaining that the EEOC would not be moving forward with the charge;

19. By 1997, under the PHCP policy, the EEOC was able to virtually eliminate its backlog
and redirect its resources to systemic patterns of discrimination and harrassment in the labor

market;

20. By the year 2000, the EEOC’s backlog had retumed. At this time, the agencies budget had
been stagnant for over 20 years (unchanged from 1980, when accounted for inflation). The
stagnant budget had forced the EEOC to downsize, forcing the agency to fire many frontline

staff, attorneys and civil rights investigators,

 
Case 2:21-cv-00629-MTL Document1 Filed 04/12/21 Page 5 of 14

21. Moreover, the U.S labor force had gone through one of its largest economic expansions,
greatly increasing the labor force, and by extension, increasing the likelihood that the EEOC

would receive additional civil rights charges;

22. During this timeframe, based on the EEOC’s own historical materials, the agency had a

cyclical backlog of cases from year-to-year;

23. By 2010, the EEOC had entered its 30th year of an unchanged budget and a labor force
that had grown by over ~40%. According to figures presented by the Chair of the EEOC
during this timeframe, the agency estimated that by the end of 2010, it would have a backlog

of over 100,000 cases;

24. In or around this timeframe, the agency began to utilize the PCHP policy as a lifeline to
counteract its stagnant budget and pressures to downsize its staff. The EEOC undertook a
radical shift in how the PCHP policy would be implemented. Rather than using its resources
to investigate prima facie cases of discrimination or harrassment, the EEOC began to select

the most promising cases and those that held the most potential for obtaining relief;

25. The cases designated as “C” cases began to grow and were summarily closed prior to any
investigation. Many of these cases were in fact not “C” cases, but the agency designated them
as such to avoid the costs involved with investigating them and the sad reality, it simply did

not have the budget to do so;

26. In time, agency investigators began to complain about the policy [Exhibit 6]. Many
publicly disclosed that they were closing cases with merit at the direction of EEOC
supervisors, despite having a legal obligation to investigate said civil rights charges, Even
Rae Vann, the former Vice President and General Counsel for the President’s Equal
Employment Advisory Council expressed her concerns to members of Congress in 2017 by
telling them that she suspected the EEOC was no longer investigating civil rights charges

[Exhibit 6A];

27. Media reports around this timeframe also memorialized this crisis with journalists writing
on the agencies inability to investigate charges and the rapid dismissal of so many claims at

breakneck speeds [Exhibit 7] [Exhibit 7A]; Law Firms, with decades of practice in civil

 
Case 2:21-cv-00629-MTL Document1 Filed 04/12/21 Page 6 of 14

rights litigation, also began to memorialize the impact of PCHP and the fact that cases they
deemed as having merit were being dismissed without any review; often suspecting that the

EEOC was violating Title VII and its own administrative rules and regulations [Exhibit 8];

28. However, PCHP would be put on steroids under former Commissioner Victoria Lipnic. In
the midst of the MeToo movement, Commissioner Lipinic used the policy in an
unprecedented way, closing without any investigation over 12,000 cases [Exhibit 9]. Many
of these were from women who were coming forward for the first time with cases of sexual
harassment, however the agency would use an open-and-shut approach, without even waiting
to hear a response from abusers; In response, Congress iniated an inquiry scrutinizing the
EEOC’s use of PCHP under Lipnic, raising concerns over the “due process” rights of

aggrieved parties [Exhibit 9A];

29. As the agency budget continued to shrink, it has come to rely on PCHP as a lifeline. It
now dismissed cases without investigating them. The agency has also politicized enforcement

activities;

30. For instance, the Denver field office is currently on a campaign against disability
discrimination and in order to free up resources for this campaign; it rejects other types of
claims so that it can re-direct resources and staff to focus on these types of claims at the
expense of others; The agency has a term for this practice, known as its ‘National Strategic
Enforcement Plan”; While it purports to go after systemic patterns of practice, to do so, it

scrafices tens of thousands of charges to carry out this objective;

31. This was the original intent of PCHP. Between 1995-1996, when Casellas was designing
the policy, he knew that his agency had to investigate civil rights charges. It was this
obligation that had created the back-log and had thrown the agency into crisis. For Casellas,
untethering his agency from this obligation was a shortcut to resolving its budgetary crisis. In

order to do this, he created PCHP as vehicle evade this constitutional obligation;

32. In heavily redacted transcripts of the commission hearing, taking place between
1995-1996, Casellas, along with Commissioner Tucker, Igasaki, Hart and others discuss the
mechanics of the PCHP policy. To evade the fact that the EEOC requires a determination of

either probable or no probable cause findings after an investigation pursuant to 42 U.S.C

 
Case 2:21-cv-00629-MTL Document1 Filed 04/12/21 Page 7 of 14

2000e-5. [Section 706] (b), Commissioner Tucker modified the determination letter, adding a
Glomar Response, in which the commission would issue a notice to sue letter with
contradictory language stating that it could neither affirm nor deny the allegations contained
within a charge. In the hearing, Commissioner Silberman presents a set of questions
challenging the change. For instance, she asks if the notice would be issued for charges found
to have cause. Commissioner Tucker, Casellas and Igasaki affirm that even if a charge was
found to be probable, the EEOC would still issue the letter, despite under 42 U.S.C 2000e-5.
[Section 706] (b), the agency being required to take additional enforcement action [Exhibit
10);

33. The hearing in which the PCHP was discussed was closed to the public and no notice or
comment period was provided. Despite the hearing transcript being heavily redacted, It is the
Plaintiff’s position, and based on subsequent evidence both from within the agency and
outside of it, that the hearings between 1995-1996 in which the PCHP policy was developed,
was done in a manner and with the intent to abrogate portions of Title VII. The meetings
went beyond a simplistic change in reforming the administrative machinery of the EEOC, but
in essence, re-wrote portions of Title VII. It is the Plaintiff's position that the EEOC devised
the PCHP policy, under severe budgetary distress, to evade its constitutional obligations
under 42 U.S.C 2000e-5. [Section 706] (b) which requires that an investigation take place
after a charge is submitted and that if probable cause is found, that “the
Commission...endeavor to eliminate any such alleged unlawful employment practice”.
However, under the PCHP policy, the EEOC can dismiss a probable cause case without any
enforcement action and it can by-pass investigations altogether, by issuing notice to sue letter

upon review. In doing so, it is able to balance its ever-shrinking budget;

34. Further, the PCHP policy, as applied to the Plaintiff’s case goes beyond the failure to
apply portions of Title VII. Given that the respondents in this case were government entities
(for the Arizona charges), the EEOC was required under Title 29 CER § 1601.28(4)(d) to
transfer the case to the Department of Justice, who would then have the authority to issue the
right to sue letter to the Plaintiff [Exhibit 11]; More, in both University of Pennsylvania v.
EEOC, 493 U.S. 182 (1990) and Newsome v. E.E.0.C., 301 F.3d 227, 232 (Sth Cir. 2002), the
Court determined that an investigation, at a minimum, involves the (1) receipt of a sworn
charge, (2) a copy of its issuance to the respondent and (3) a reply/rebuttal of the allegations

contained within the charge by the respondent —— neither of which occurred for all the

 
Case 2:21-cv-00629-MTL Document1 Filed 04/12/21 Page 8 of 14

charges of the Plaintiff. While the court has noted in that case and in previous cases an
overriding discretion into the extent of an EEOC investigation, it did make clear these basic
requirements before agency discretion takes effect; see E.E.O.C. v. Keco Industries, Inc., 748

F.2d 1097, 1100 (6th Cir.1984); E.E.O.C. y. St. Anne's Hospital, 664 F.2d 128 (7th Cir.1981);

Lamp Works, 526 F.Supp. 974 (N.D.II.1981);

35, Nonetheless, in the subsequent years after the adoption of the PCHP policy, numerous
lawsuits against the EEOC were filed. From Smith v. Casellas, 119 F.3d 33, 34 (D.C. Cir.
1997); Terry v. Director, Complaint Adjudication Div., 21 F. Supp. 2d 566 (E.D. Va. 1998);
Martin v. U.S. Equal Emp't Opportunity Comm'n, 19 F. Supp. 3d 291 (D.D.C. 2014);
Campbell v. E.E.O.C, 296 F. App'x 73 (D.C. Cir. 2008); Alvey v. Equal Emp't Opportunity
Office, Civil Action No. 1:20-CV-140-GNS (W.D. Ky. Sep. 22, 2020); Draper v. U.S. Equal
Emp't Opportunity Comm'n, Civil Action No. 1:20-cv-01185 (UNA) (D.D.C. May. 18, 2020);
McMillan v. U.S. Equal Emp't Opportunity Comm'n, Civil Action No. 19-cv-2041 (TSC)
(D.D.C. Aug. 29, 2019); Jordan v. U.S. Equal Emp't Opportunity Comm'n, Civil Action No.
18-0956 (UNA) (D.D.C. Apr. 30, 2018); Hail v. U.S. Equal Emp't Opportunity Comm'n, Civil
Action No. 17-cv-1469 (TSC) (D.D.C. Sep. 15, 2017); Pugh v. Equal Emp't Opportunity
Comm'n, Civil Action No. DKC 13-2862 (D. Md. Jun. 30, 2014); Conyers v. Equal Emp't
Opportunity Comm'n, Civil Action No. 11-437 (MAS) (LHG) (D.N.J. May. 9,2013); Nichols
v, Holder, 938 F. Supp. 2d 97 (D.D.C. 2013); Adams v. Equal Emp't Opportunity Comm'n,
Civil Action No. 1:12-cv-01201-UNA (D.D.C. Jul. 23, 2012); Harris v. Equal Employment
Opportunity Commission, No. CIV 8-09-2568 FCD GGH PS (E.D. Cal. Mar. 22, 2010);
Peavey v. Holder, 657 F. Supp. 2d 180 (D.D.C. 2009); Wilder v. Acting Chairman Ishimaru,
Civil Action No. 09 0545 (D.D.C. Mar. 12, 2009); Baer v. U.S. Equal Employment
Opportunity Commission, Civil Action No. 08 0824 (D.D.C. Apr. 30, 2008); McCain v. U.S.,
Civil Action No. 06-1701 (RCL) (D.D.C. Apr. 16, 2007); Uberoi v. E.E.O.C., 180 F. Supp.
2d 42 (D.D.C. 2001); to Newsome v, E.E.O.C., 301 F.3d 227, 232 (Sth Cir. 2002);

36. In each case, Defendants alleged over-and-over again that the EEOC had not investigated
their charges. All of the cases were dismissed for one or a combination of three particular
reasons. First, the majority of cases relied on Gibson v. Missouri Pac. R.R., 579 F.2d 890, 891
(5th Cir.1978) which held that a private action against the EEOC did not exist. Second, under
Smith v. Casellas (1997), the Court adopted an erroneous historical interpretation of the Civil

 
Case 2:21-cv-00629-MTL Document1 Filed 04/12/21 Page 9 of 14

Rights Act, concluding that Congress intended a private right to action for civil rights
infractions. In reality, private right to action had existed for well over a century prior to
federal civil rights legislation at the state level and it was an abysmal failure [Exhibit 12,
12A, 12B, 12C]. As a matter of fact, it was the failure of private right to action that had
galvanized the NAACP to pursue federal legislation in the first place and to provide a legal
intervention that relied on government-back advocacy and not on individuals, primarily poor
African-Americans, going alone to face well-funded and well-represented respondents on
their own [Exhibit 13]. Lastly, the Defendants were not aware of the existence of the PCHP
policy, which deprived them of any investigation or agency review of their charges under

PCHP because the EEOC simply did not have the budget to actually do so;

37. Further, it was an open secret (particularly among members of Congress) that the EEOC
had stopped investigating cases as prescribed under Title VIJ. In a hearing held in 1998, a
term had been coined to describe the numerous amounts of charges the EEOC was now
rejecting as “case dumping” [Exhibit 14]. In a statement on appropriations to increase
funding for the EEOC, speaker Newt Gingrich warned that the EEOC should not engage in

“case dumping” and that Congress was in the process of increasing funding (which never

happened).

38. Many years later, Casellas and Igasaki would both speak on the PCHP policy. In 2012,
Casellas, testifying before the EEOC alluded and warned the agency from further expanding
the policy, warning that it would force the agency to choose “who remains seated at the table
of equal opportunity” [Exhibit 15]. Igasaki, now a law professor, wrote an article, titled
“Doing the Best with What We Had: Building a More Effective Equal Employment
Opportunity Commission during the Clinton-Gore Administration”, an atticle that was a full

confession that the agency had put budgetary needs before those they were meant to serve;

39. Moreover, it is the Plaintiff’s position that the PCHP policy, at a conservative estimate,
has deprived in excess of 500,000 Americans a fair proceeding before the EEOC (given its
25+ year tenure); Further, that those deprivations of procedural due process has
disportionately impacted African-Americans, particularly those in the South, who happen to
live in regions without a state-based civil rights commission (AL, AR, MS, GA), and in turn,
rely on the EEOC for the enforcement of civil rights statutes; Further, that the PCHP policy

has over time created a sociological nightmare for minorities, in that, the primary institution

 
Case 2:21-cv-00629-MTL Document1 Filed 04/12/21 Page 10 of 14

created to protect them, has in fact relinquished its role and abandoned them altogether;
More, that it is impossible under the PCHP scheme, for those with language, intellectual,
educational and physical disabilities to fully articulate their injuries with sufficient detail to
be recognized as an “A” or “B” charge, and that these limitations, in turn, translate to charges
which investigators designate as “C” charges in part due to the limitations of aggrieved
parties with such barriers, resulting in these groups also being overwhelmingly impacted

disportionately by the PCHP policy;

40. Additionally, the Supreme Court has held that the EEOC is mandated to conciliate cases
prior to litigation (Mach Mining, LLC v. Equal Employment Opportunity Commission, No.
13-1019 (Apr. 29, 2015)); and the existence of the PCHP policy violates this ruling, given
that parties are essentially given an expedited ticket to litigation, without any fact-finding, or
any minimal intervention on behalf of the EEOC to mediate cases, prior to respondents being
sued in federal court; Often, resulting in costly lawsuits and the clogging of state and federal

judiciaries with cases that should not be there;

STANDING

41. Decades after its creation, the Plaintiff became the victim of the PCHP policy. As
designed, it had put budgetary needs before his legal rights under Title VII. Not once, but
twice. Future budgetary constraints on the EEOC and its reliance on PCHP to remedy them,
means that the Plaintiff will continue to experience similar events, especially as it relates to

pending charges before the EEOC, since the PCHP policy will be applied to them;

42. Further, the Plaintiff meets standing to bring this action. He is a person that has suffered a
legal wrong and has been adversely affected and aggrieved by an agency action. The PCHP
policy took away from the Plaintiff, twice, an investigation of his civil rights claims. He was
forced to conduct his own investigation. Under 42 U.S.C 2000e-5. [Section 706] (b) and other
provisions of Title VII, the Plaintiff, upon submitting his charge, expected the EEOC to
conduct an investigation and review the response from the respondent. That never happened;
Further, since the Plaintiff had to conduct his own fact-finding without any of the
investigatory powers set aside for the EEOC, he was at a disadvantage and later lost his

ability to enforce Title VII trying to make-up for what the EEOC had refused to provide;

 
Case 2:21-cv-00629-MTL Document1 Filed 04/12/21 Page 11 of 14

43. The direct cause of divergence from the application of 42 U.S.C 2000e-5. [Section 706]
(b) is because the PCHP policy instructs EEOC investigators not to follow Title VII or other
regulations [Exhibit 5] [Exhibit 5A] [Exhibit 6]. The policy allows the EEOC to evade its

constitutional requirements, in order to balance its budget,

44. Under the APA, the Court can redress this wrong by analyzing and determining the
legality of the PCHP policy. In doing so, the possibility of relief for the Plaintiff exists;

45. Moreover, this complaint is within a zone of interest, in that, Title VII along with other
statues contain language meant to protect people from discrimination, through an
investigatory process. Since that investigatory process isn’t happening because of PCHP, this

requirement is met.

46. For the foregoing reasons, the Plaintiff raises the following causes of action:

COUNT ONE
Violation of the Administrative Procedures Act:
EEOC’s Priority Charge Handling Procedures Policy Is Unlawful

47. The allegations in paragraphs 1-46 are reincorporated herein;

48. The EEOC’s PCHP policy, which purports to only deal with the processing of civil rights
charges, is actually used to balance the agencies budget. The manner which the EEOC does
that is by using the policy to dismiss charges it does not have the budget to investigate and to

reduce backlogs of cases it does not have the resources to investigate;

49. Since PCHP in practice reintrepets Title VI, to make discretionary the requirement of an
investigation and the requirement [that it] endeavor in the eradication of discrimination and
harassment for cases of cause findings; such an interpretation of Title VII constitutes as an

agency action reviewable by this Court;

50. Further, Section 702 of title 5, United States Code, authorizes the Plaintiff to bring this

 
Case 2:21-cv-00629-MTL Document1 Filed 04/12/21 Page 12 of 14

action since he has already been adversely affected, twice, and to seek judicial relief and ask
the Court to “hold unlawful and set aside” agency action “in excess of statutory jurisdiction,

authority, or limitations" 5 U.S.C § 706(2)(C);

51. More, Congress has withheld rulemaking authority from the EEOC, nonetheless, the
agency unlawfully circumvented those limits on its power by creating the PCHP policy to
substantially re-interpet Title VII, in order to balance its budget and avoid the costs involved
with investigating civil rights charges; See, e.g, American Fed’n of Govt Emps., AFLC-CIO,
Local 3669 v. Shinseki, 709 F.3d 29 (D.C Cir. 2013); Emily’ list v. Fed. Election Comm’n,
581 F.3d 1 (D.C Cir. 2009); Fin. Planning Ass'n v. SEC, 482 F.3d 481 (D.C. Cir. 2007); Aid
Ass'n for Lutherans v. U.S Postal Serv., 321 F.3d 1166 (D.C Cir. 2003); Michigan v. EPA, 268
F.3d 1075 (D.C Cir. 2001);

52. Additionally, the EEOC, even if it had rulemaking authority, did provide a
notice-and-comment period. It did not publish a notice in the Federal Register. It did not have
a meeting open to the public. It did allow for public feedback. All things required under the
APA, and since these procedures were not followed, the PCHP policy should be set aside
under 5 U.S.C § 706(2)(C);

53. Rather, the agency held a closed meeting in which it conspired to overreach its authority,
balance its budget, by inventing the scheme of PCHP in order to untether itself from its legal

obligations under the Constitution and its duty to aggrieved individuals seeking its assistance;

54. Lastly, PCHP as put into practice by the agency is invalid as it contrary to the text of Title
VII and, in the alternative, it is an unreasonable interpretation of Title VII; Absent declaratory
and injunctive relief suspending and vacating PCHP, the Plaintiff will be immediately,

continuously, and irreparably harmed by the EEOC’s policy;

COUNT TWO
Ultra Vires Agency Action in Violation of Constitutional Separation-of-Powers

55. The allegations in paragraphs 1-46 are reincorporated herein,

56. Article I, Section 1 of the United States Constitution specifies that “[a]ll legislative

 
Case 2:21-cv-00629-MTL Document 1 Filed 04/12/21 Page 13 of 14

Powers herein granted shall be vested in [the] Congress of the United States.”;

57. The authority of the executive branch, including executive agencies like the EEOC, to act,
“must stem either from an act of Congress or from the Constitution itself.” Youngstown Sheet
& Tube Co. v. Sawyer, 343 U.S 579, 585 (1952); see also Clinton v. City of New York, 524
U.S 417, 438 (1998) (“[No] provision in the Constitution ....authorizes the President [and by

extension Executive Agency Heads] to enact, to amend or to repeal statutes.”);

58. An executive agency acts ultra vires when it acts in excess of its statutory authority

conferred by Congress;

59. Given that Congress has witheld rule-making authority from the EEOC, the agency lacks
the authority to promulagate substantive rule changes; Further, it lacks the authority to
re-write and implement Title VII in a manner in-consistent with statutory language requiring
that an investigation take place and that the agency upon a finding of probable cause

endeavor to eradicate the corroborated allegations of discrimination and/or harassment,

60. By creating PCHP to serve as a vehicle to circumvent Title VII’s requirements, the EEOC
engaged in powers reserved by Congress by enacting an interpretation and implementation of
the law contrary to Congressional intents, and by extension, usurped Congress’s legislative
power in violation of the constitutional principle of separation-of-powers; Even more,
Congress has already stepped in by conducting an official inquiry into these practices and
raising the issue of due process for those filing civil rights complaints [Exhibit 9A] [Exhibit
14];

61, Absent declaratory and injunctive relief suspending and vacating PCHP, the Plaintiff will
be immediately, continuously, and irreparably harmed by the EEOC’s policy;

 
Case 2:21-cv-00629-MTL Document1 Filed 04/12/21 Page 14 of 14

PRAYER FOR RELIEF

62. WHEREFORE, Plaintiff requests that this Court enter judgement in their favor and grant

the following relief:
(A). Declare PCHP unlawful within the meaning of the Administrative Procedures Act;

(B). Issue an injunction that permanently enjoins the EEOC and any and all of its officers,

employees, and/or agents from applying the PCHP or any versions thereof;

(C). Vacate and set aside the PCHP policy and all versions thereof;

(D). Grant such other and further relief as the Court deems just and proper;

Respectfully submitted,

    

EMIR DINI — Plaintiff
1135 Broadway Blvd NE
Albuquerque, NM 87125-7204
Telephone: (505) 378-8155

Email: emir.dini@joinprivilege.com

 

 

 
